DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:
Each occurrence of the term “each” needs to be replaced with “each of the” for proper antecedent basis.  For example, in claim 1 line 5, the phrase “each rake face” should be replaced with “each of the rake faces”.
In claim 1 line 5, the phrase “a corresponding tooth body” should be replaced with “a corresponding one of the tooth bodies”.  As currently written, “a corresponding tooth body introduces a new body since it does not further limit the previous body.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original specification does not support the forming of the second portion cannot form another gullet.  These limitations are new matter.  Just because material is not removed or a gullet not formed via step 326 is not support that material cannot be removed or a gullet cannot be formed.  The only supported negative limitation associated with the forming of the second portion is in claim 6.     
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 5-11, 26, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1 line 3, the forming of the gullets in combination with the second end/undercut portion and the rake face is unclear.  As written, the forming of the gullet is unrelated to the forming of the second end/undercut portion and the rake face which is not supported.  The gullets are formed as a result of the forming of the second end/undercut portion and the rake face.  The gullets are spaces defined by respective second end/undercut portion and the rake face and the claim needs to acknowledge this relationship because this is the only way it is supported.  Basically, the first portions of the tooth bodies and the rake faces of the tooth bodies are formed and they define the gullets. 
With regards to claim 1 line 3, a first portion of a plurality of tooth bodies” is unclear.  It is unclear if only one first portion is being formed of that is associated with all of the plurality of tooth bodies.  Previously there is a plurality of gullets and after there is rake faces (both plural) while there is only one first portion.  Should it be “first portions” (plural)?  The same issue exists with the “second portion” disclosure on line 9.
With regards to claim 1 lines 5-6, the phrase “each gullet including an undercut portion” is unclear.  It is unclear what structure allows for the gullet to have this portion.  The undercut portion is defined by the tooth body just like the rake face.  The gullet is an empty space that cannot have structure and must be defined by surrounding structure.  The second end of the tooth body defines the undercut portion.  As disclosed above the rake face and the second end of the tooth body define the gullet.
With regards to claim 1 lines 7-8, the direction is indefinite because any direction is along a surface of the first portion.  
With regards to claim 1 lines 7-8, it is unclear what structure defines “a surface of the first portion”?  It is unclear what can and cannot be considered a surface of the first portion.  Was this surface formed during the line 3 forming step?
With regards to claim 1 lines 9-11, the forming of the second portion is unclear in that it is only separate from the forming of the first portion and the gullets. Is it not separate from the rake face forming as well?
With regards to claim 1, it is unclear what can be utilized during the forming of the second portion step.  As currently written, this step can include sharpening and/or grinding but the specification and claims 6 and 10 disclose that sharpening and grinding cannot be included.  It is unclear how to interpret this limitation when the specification only supports certain perimeters.  
With regards to claim 2, the phrase “wherein forming” is not proper.  This phrase is referencing back to the previously disclosed forming of claim 1 and should be replaced with “wherein the forming”.  Any step limitation referencing a previously disclosed step needs to be preceded by a “the”.  Claims 5-9, 26, and 35 have the same issue.
With regards to claim 2, claim 1 now discloses rake faces while claim 2 introduces rake faces.  Claim 2 needs to be amended to correspond with what claim 1 currently discloses.  
 With regards to claim 2 lines 3 and 5, the phrases “edges” and “the edges” are unclear.  It is unclear if these edges represent the same or different structures.  If they are the same, the disclosure that the line 3 edges are defined by the second end and then the first portion are the line 5 edges is confusing.  Are the edges formed during the first forming step of claim 1?  If so, they need to be introduced in claim 2 as being formed during that step.  There is no disclosure that the second end and the first portion are the same parts of the tooth body.  As written, the edges are defined by different parts of the tooth body at the same time.  Further explanation is needed.  Claim 7 has the same issue with the edges.
Claim 6 is confusing in that how can a tip not be sharpened when there is no tip previously formed or claimed?  Is the cutting tip formed during the first forming step?  Claim 6 should further define the forming step of claim 1 includes forming a cutting tip before what is currently claimed.
With regards to claim 7, claim 1 now discloses rake faces while claim 7 introduces rake faces.  Claim 7 needs to be amended to correspond with what claim 1 currently discloses.
With regards to claim 7 line 4, what structure incorporates the projections?  When are the projections formed?
With regards to claim 8, the edges and projections are not previously associated with any forming step.  It is unclear how they are now formed by a stamping die when they have not been previously formed at all.  
 With regards to claim 9, it is unclear what can be utilized during the shaping step.  As currently written, claim 9 can include grinding but the specification and claim 10 disclose that grinding cannot be included.  It is unclear how to interpret this limitation when the specification only supports certain perimeters.
With regards to claim 10, the phrase “wherein shaping” is unclear.  The phrase should be replaced with “wherein the shaping” because shaping has been previously disclosed.


Allowable Subject Matter
Claims 1, 2, and 5-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims
It is to be noted that claims 26 and 35 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not correspond with the new grounds of rejection.  
It is noted that claims 3 and 4 should be amended to correspond with claim 1 as they will be eligible for rejoinder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 September 2022

/Jason Daniel Prone/
Primary Examiner, Art Unit 3724